Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11368795 in view of Martin Kuster ( CH 711537A2). 
Current Application: 17718293
US11368795
1. A hearing aid for placement in an ear canal of a user, comprising a proximal end and a distal end, the proximal end being configured for insertion into the ear canal of the user, and facing a tympanic membrane when inserted, the distal end being the opposite from the proximal end, the hearing aid comprising: a shell for placement in the ear canal of the user, the shell comprising an inner space configured for at least partly receiving a rechargeable battery, a first microphone, a second microphone, and an integrated circuit; and a faceplate at the distal end of the hearing aid, the faceplate comprising an upper face, a lower face, and a circumference, the upper face being exposed when the shell is placed in the ear canal of the user, the faceplate being configured for closing the inner space of the shell, wherein the integrated circuit is between the faceplate and the proximal end, and wherein at least a majority of the battery is between the integrated circuit and the proximal end; wherein an axis extending between the first microphone and the second microphone corresponds with a horizontal plane.
2. The hearing aid according to claim 1, wherein the battery between the integrated circuit and the proximal end is configured to be charged based on energy transmitted from outside the shell.

1.  A hearing aid for placement in an ear canal of a user, comprising a proximal end and a distal end, the proximal end being configured for insertion into the ear canal of the user, and facing a tympanic membrane when inserted, the distal end being the opposite from the proximal end, the hearing aid comprising: a shell for placement in the ear canal of the user, the shell comprising an inner space configured for at least partly receiving a rechargeable battery, a charging element, one or more microphones, and an integrated circuit; and a faceplate at the distal end of the hearing aid, the faceplate comprising an upper face, a lower face, and a circumference, the upper face being exposed when the shell is placed in the ear canal of the user, the faceplate being configured for closing the inner space of the shell, wherein the integrated circuit is between the faceplate and the proximal end, and wherein at least a majority of the battery is between the integrated circuit and the proximal end; wherein the battery between the integrated circuit and the proximal end is configured to be charged based on energy transmitted through the faceplate.


U.S. Patent No. 11368795 does not explicitly teach “wherein an axis extending between the first microphone and the second microphone corresponds with a horizontal plane. However, hearing aids including front and rear microphones placed horizontally or corresponding to the horizontal plane is well known in the art. Martin Kuster (CH 711537A2) in related field (hearing aid) teaches hearing aid 42 is designed such that it is invisible as possible and the microphones are arranged horizontally as possible to one another. See at least , page 6, [0001] and Figure 2. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the design of the hearing aid such that the microphones are placed horizontally or corresponds with the horizontal plane depending on the desired physical characteristics such as shape, size, visibility of the hearing aid device and to meet specific fitting rules.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being patentable over Gabathuler (US 20050157898) in view of Leedom (US 7010137) in further view of Martin Kuster (CH 711537A2). 

As to Claim 1, Gabathuler teaches  a hearing aid for placement in an ear canal of a user ( in-the –ear hearing aid, [0016], Figure 1) , comprising a proximal end ( end of hearing aid 1 that is opposite to the end with base plate 3)  and a distal end ( end having a base plate 3), the proximal end being configured for insertion into the ear canal of the user( hearing aid having an end opposite to base plate 3 for insertion into the ear), and facing a tympanic membrane when inserted ( implicit when the in-the-ear hearing aid is inserted into the ear canal one end faces the tympanic membrane within the ear), the distal end ( end having base plate 3) being the opposite from the proximal end( end opposite to base plate 3, Figure 1),

    PNG
    media_image1.png
    500
    727
    media_image1.png
    Greyscale

 the hearing aid ( Figure 1) comprising: a shell for placement in the ear canal of the user ( housing shell 2 adapted to the human inner ear, [0019]), the shell comprising an inner space configured for at least partly receiving a rechargeable battery, a charging element, one or more microphones, and an integrated circuit; and a faceplate ( base plate 3 with cap 4) comprising an upper face ( cap 4, [0019]), a lower face ( base plate 3), and a circumference( base plate 3 with cap 4, Figure 1), the upper face ( cap 4) being exposed at the distal end of the hearing aid  when the shell is placed in the ear canal of the user ( implicit when the hearing aid 1 is placed within the ear canal distal end with base plate 3 with cap 4 is exposed ). Gabathuler does not explicitly teach the faceplate at the distal end of the hearing aid, the faceplate comprising an upper, a lower face, and a circumference, the upper face being exposed when the shell is placed in the ear canal of the user, the face plate being configured for closing the inner space of the shell, wherein the integrated circuit is between the faceplate and the proximal end, and wherein at least a majority of the battery is between the integrated circuit and the proximal end.  However, a hearing aid shell including various hearing aid components such as receiver, signal processing circuit, battery are well known in the art. However, Leedom in related field (Hearing aid) teaches on Figure 6B FIG. 6B shows a disposable hearing aid having a modular construction. The hearing aid includes a faceplate 60 which protects the sensitive microphone 18, anchors a pull cord 62, and provides an opening 64 through which air may pass to the battery 24. The hearing aid also includes signal processing circuitry 20 which is connected to the microphone 18, and, via electrical circuit contacts 76 to the battery 24 and a flex circuit 78. The flex circuit 78 provides a connection between the signal processing circuitry 20 and the receiver 22. In this exemplary embodiment of the invention, the receiver 22 is manufactured separately from the battery 24 and signal processing circuitry 20. The receiver is coupled to the flex circuit 78 via a spring contact interface 80 which fits between the contacts 82 of the receiver 22 and the flex circuit 78. The battery 24 and signal processing circuitry 20 are permanently mounted in a plastic case 74. The battery includes a metal wall, which is also the anode of the battery, an electrolyte mixture 73 and a cathode grid 70. The battery is enclosed by a top cap 75 which is separated from the anode 72 by an insulator 77. An opening 68 in the top cap provides air from the air channel 66 to the cathode grid 70. See at least on col. 12 lines 19-40. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the hearing aid such that the battery being situated between the integrated circuit and the proximal end such that the battery 24 separates the microphone 18 from the receiver 22 to minimize acoustic feedback between the same. See at least Figure 9 and col. 14 lines 34-38. Further, Leedom teaches: This can be done by providing external battery contacts 85, as shown in FIG. 8A to allow direct electrical conduction or by providing an energy transfer device, such as an inductive coil 810, as shown in FIG. 8B, or a photocell (not shown) to allow the battery to be charged from an induced alternating current (AC) or light source. In all cases, the battery would be charged when it is not in use, for example, overnight See at least col. 14 lines 4-21. Gabathuler in view of Leedom does not explicitly teach “….wherein an axis extending between the first microphone and the second microphone corresponds with a horizontal plane. However, hearing aids including front and rear microphones placed horizontally or corresponding to the horizontal plane is well known in the art. Martin Kuster in related field (hearing aid) teaches hearing aid 42 is designed such that it is invisible as possible and the microphones are arranged horizontally as possible to one another. See at least, page 6, [0001] and Figure 2. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the design of the hearing aid such that the microphones are placed horizontally or corresponds with the horizontal plane depending on the desired physical characteristics such as shape, size, visibility of the hearing aid device and to meet specific fitting rules.  
As to Claim 10, Gabathuler in view of Leedom in further view of Martin Kuster teaches the limitations of Claim 1 and regarding the following: further comprising a plunger that is operable through the upper face of the faceplate, Gabathuler teaches on [0002] functional elements, such as on-off switches, rotary switches or coils for wireless transmission, to be manipulated from the outside are arranged on the shell of commonly known hearing devices and [0024] teaches electrical components 6 such as push buttons or rotary switches, which have to be accessible from the outside, or coils, which have to be arranged at the outside. See at least Figure 2, # 6.  
As to Claim 14, Gabathuler in view of Leedom in further view of Martin Kuster teaches the limitations of Claim 1, and wherein an entirety of the battery is between the integrated circuit and the proximal end, Leedom teaches the hearing aid includes a faceplate 60 which protects the sensitive microphone 18, anchors a pull cord 62, and provides an opening 64 through which air may pass to the battery 24. The hearing aid also includes signal processing circuitry 20 which is connected to the microphone 18, and, via electrical circuit contacts 76 to the battery 24 and a flex circuit 78. The flex circuit 78 provides a connection between the signal processing circuitry 20 and the receiver 22. In this exemplary embodiment of the invention, the receiver 22 is manufactured separately from the battery 24 and signal processing circuitry 20. The receiver is coupled to the flex circuit 78 via a spring contact interface 80 which fits between the contacts 82 of the receiver 22 and the flex circuit 78. The battery 24 and signal processing circuitry 20 are permanently mounted in a plastic case 74. The battery includes a metal wall, which is also the anode of the battery, an electrolyte mixture 73 and a cathode grid 70. The battery is enclosed by a top cap 75 which is separated from the anode 72 by an insulator 77. An opening 68 in the top cap provides air from the air channel 66 to the cathode grid 70. See at least on col. 12 lines 19-40.
As to Claim 19, Gabathuler teaches  a hearing aid for placement in an ear canal of a user ( in-the –ear hearing aid, [0016], Figure 1) , comprising a proximal end ( end of hearing aid 1 that is opposite to the end with base plate 3)  and a distal end ( end having a base plate 3), the proximal end being configured for insertion into the ear canal of the user( hearing aid having an end opposite to base plate 3 for insertion into the ear), and facing a tympanic membrane when inserted ( implicit when the in-the-ear hearing aid is inserted into the ear canal one end faces the tympanic membrane within the ear), the distal end ( end having base plate 3) being the opposite from the proximal end( end opposite to base plate 3, Figure 1),

    PNG
    media_image1.png
    500
    727
    media_image1.png
    Greyscale

 the hearing aid ( Figure 1) comprising: a shell for placement in the ear canal of the user ( housing shell 2 adapted to the human inner ear, [0019]), the shell comprising an inner space configured for at least partly receiving a rechargeable battery, a charging element, one or more microphones, and an integrated circuit; and a faceplate ( base plate 3 with cap 4) comprising an upper face ( cap 4, [0019]), a lower face ( base plate 3), and a circumference( base plate 3 with cap 4, Figure 1), the upper face ( cap 4) being exposed at the distal end of the hearing aid  when the shell is placed in the ear canal of the user ( implicit when the hearing aid 1 is placed within the ear canal distal end with base plate 3 with cap 4 is exposed ). Gabathuler does not explicitly teach the faceplate at the distal end of the hearing aid, the faceplate comprising an upper, a lower face, and a circumference, the upper face being exposed when the shell is placed in the ear canal of the user, the face plate being configured for closing the inner space of the shell, wherein the integrated circuit is between the faceplate and the proximal end, and wherein the proximal end of the hearing aid is closer to a center of the battery than to the integrated Circuit. However, a hearing aid shell including various hearing aid components such as receiver, signal processing circuit, battery are well known in the art. However, Leedom in related field (Hearing aid) teaches on Figure 6B FIG. 6B shows a disposable hearing aid having a modular construction. The hearing aid includes a faceplate 60 which protects the sensitive microphone 18, anchors a pull cord 62, and provides an opening 64 through which air may pass to the battery 24. The hearing aid also includes signal processing circuitry 20 which is connected to the microphone 18, and, via electrical circuit contacts 76 to the battery 24 and a flex circuit 78. The flex circuit 78 provides a connection between the signal processing circuitry 20 and the receiver 22. In this exemplary embodiment of the invention, the receiver 22 is manufactured separately from the battery 24 and signal processing circuitry 20. The receiver is coupled to the flex circuit 78 via a spring contact interface 80 which fits between the contacts 82 of the receiver 22 and the flex circuit 78. The battery 24 and signal processing circuitry 20 are permanently mounted in a plastic case 74. The battery includes a metal wall, which is also the anode of the battery, an electrolyte mixture 73 and a cathode grid 70. The battery is enclosed by a top cap 75 which is separated from the anode 72 by an insulator 77. An opening 68 in the top cap provides air from the air channel 66 to the cathode grid 70. See at least on col. 12 lines 19-40. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the hearing aid such that and wherein the proximal end of the hearing aid is closer to a center of the battery than to the integrated Circuit such that the battery 24 separates the microphone 18 from the receiver 22 to minimize acoustic feedback between the same. See at least Figure 9 and col. 14 lines 34-38. Further, Leedom teaches: This can be done by providing external battery contacts 85, as shown in FIG. 8A to allow direct electrical conduction or by providing an energy transfer device, such as an inductive coil 810, as shown in FIG. 8B, or a photocell (not shown) to allow the battery to be charged from an induced alternating current (AC) or light source. In all cases, the battery would be charged when it is not in use, for example, overnight. In one possible configuration, the hearing aid may be provided with a charging unit (not shown) which provides a regulated direct current charging potential to the direct electrical contacts 85 or which provides a regulated alternating current potential to an induction coil (not shown) in the charging unit. If the hearing aid includes external battery contacts 85, then the charging of the battery is entirely under control of the charging unit. If the hearing aid is inductively coupled, however, the hearing aid may include a rectifier 812 in addition to the induction coil 810 to convert the induced AC potential into a DC potential which is applied to charge the battery 24, as shown in FIGS. 8B and 8C. See at least col. 14 lines 4-21. Gabathuler in view of Leedom does not explicitly teach “…. wherein an axis extending between the first microphone and the second microphone corresponds with a horizontal plane. However, hearing aids including front and rear microphones placed horizontally or corresponding to the horizontal plane is well known in the art. Martin Kuster in related field (hearing aid) teaches hearing aid 42 is designed such that it is invisible as possible and the microphones are arranged horizontally as possible to one another. See at least, page 6, [0001] and Figure 2. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the design of the hearing aid such that the microphones are placed horizontally or corresponds with the horizontal plane depending on the desired physical characteristics such as shape, size, visibility of the hearing aid device and to meet specific fitting rules.  
2.	Claims 5 are rejected under 35 U.S.C. 103 as being patentable over Gabathuler (US 20050157898) in view of Leedom (US 7010137), in further view of Martin Kuster (CH 711537A2) and further in further view of Christensen (US 7742614).
As to Claim 5, Gabathuler in view of Leedom in further view of Marin Kuster teaches the limitations of Claim 1 and further comprising a coil configured for wireless communications. However, Christensen in related field (Hearing aid) teaches hearing aid antenna for reception and transmission of electromagnetic signals where the antenna comprises a loop, which is usable also as a charging loop for a battery. In modern hearing aids rechargeable batteries are becoming more common, and in order to charge the batteries the hearing aid is placed in a strong varying magnetic field, which will generate a current in an electric loop or coil inside the hearing aid. It has been discovered that the antenna can be used as the induction loop on the secondary side of such a charging device. See at least abstract and col. 3 lines 1-10. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the antenna as a charging loop in addition for receiving and transmitting signals for charging the rechargeable batteries of the hearing aid when the hearing aid is placed in a strong varying magnetic field. See at least Christensen on col. 3 lines 4-10. 

3. Claims 6-8 are rejected under 35 U.S.C. 103 as being patentable over Gabathuler (US 20050157898) in view of Leedom (US 7010137) and in further view of Christensen (US 7742614) and in further view of Polinske et al. (US20140307904).
As to Claim 6, Gabathuler in view of Leedom in further view of Martin Kuster and further in further view of Christensen teaches the limitations of Claim 5, but does not explicitly teach wherein the coil comprises one or more windings, the one or more windings surrounds a center axis of the coil. However, Polinske in related field (Hearing aid) teaches incorporating a dual polarized antenna incorporates two parallel loop antennas of various polarizations as well as a transmission line to connect the radio subsystem with the radiating elements of the antenna. FIG. 10A illustrates a flex circuit that includes transmission lines 1049, a first loop 1050 of the antenna and a second loop 1051 of the antenna. The second loop has a different orientation than the first. These loops are electrically parallel, as these two loops form two current paths from node "A" to node "B". See at least Polinske on [0053], Figures 10A-10C and also [0059] FIGS. 16A-C illustrate an embodiment of a flex circuit for a multi-loop antenna. The illustrated embodiment includes antenna portions 1619A and 1619B connected in parallel between integrated flexible transmission lines 1620A-B. Each antenna portion forms a loop or substantially forms a loop, as illustrated in the top view of FIG. 16B and the side view of FIG. 16C. The parallel antenna portions reduce antenna loss in comparison to a single antenna portion. Figures 16A-16C.It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known coiled antenna configuration as taught by Polinske for its intended purpose.
As to Claim 7, Gabathuler in view of Leedom in further view of  Martin Kuster and further in further view of Christensen, further, in further view of Polinske teaches the limitations of Claim 6 and regarding the following: further comprising a plunger, wherein the plunger is configured to extend through the inner cavity of the coil along the center axis, Gabathuler teaches [007], [0008], Figures 1 and 2 the electronic or electromechanical elements are having an actuator, whereby the actuator of the element is operable from the outside of the housing shell or the base plate respectively in the closed state of the cap. The actuator may for instance be a push-button to set up functions of the hearing device or the hearing aid by the user. [0008] In another embodiment of the invention the electronic or electromechanical elements consist of switches, coils or memory circuits and [0021] A push button 6 is arranged within the cap 4. The head 6' of the push button 6 projects beyond the outer surface of the cap 4 and is therefore manually operable. Furthermore, electrical contact strips 7 and 8 are arranged on the clamping wings 5' to be swiveled into the inside of the base plate 3. These contact strips 7 and 8 are electrical connected with the push button 6 of the cap 4.
As to Claim 8, Gabathuler in view of Leedom in further view of Marin Kuster and further in further view of Christensen teaches the limitations of Claim 5, but does not explicitly teach wherein the coil comprises a body having a cross-section, wherein the cross-section has an oval, circular, or elliptical shape in a plane perpendicular to a longitudinal axis of the coil, However, Polinske in related field (Hearing aid) teaches on Figure 4, a flex circuit antenna, also referred to as a flex antenna, according to various embodiments. The illustrated flex circuit antenna 418 is illustrated with a looped-shaped antenna portion 419 and integrated flexible transmission lines 420. The flat design of the antenna portion 419 promotes a desired current density by providing the flat surface of the antenna portion 419 parallel with an axis of the loop. See at least [0044]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to provide a well-known multi turn antenna as taught by Polinske to improve the reception of signals from the antenna. 

2. Claims 3,4, 8, 9,11-13, 16 and 24 are rejected under 35 U.S.C. 103 as being patentable over Gabathuler (US 20050157898) in view of Leedom (US 7010137) in further view of Polinske et al. (US20140307904). 
As to Claim 3, Gabathuler in view of Leedom in further view of Martin Kuster teaches the limitations of Claim 1, but does not explicitly teach wherein the charging element and one or more microphones are produced as one module. However, Polinske in related filed (Hearing devices) teaches a hybrid circuit including a radio 831 mounted directly on an antenna 832, according to an embodiment. The illustrated antenna 832 is a shim antenna formed from a hard metal such as brass. The antenna 832 includes a loop-shaped portion 833 integrally formed with transmission lines 834. The faceplate 835 has a groove 836 sized and shaped to receive the loop-shaped portion 833 of the antenna 832. The illustrated loop-shaped portion 833 loops around a volume control 837, a microphone 838, and a battery 839 within a battery door. In the illustrated embodiment, the radio hybrid circuit 831 is mounted on the transmission line 834 over the volume control. In other embodiments, the radio hybrid circuit 831 is mounted over other components, such as, for example, the microphone. [0051], Figure 8 where the hybrid circuit is a collection of electronic components and one or more substrates bonded together. [0039]. Thus, teaching the antenna and the microphone arrangement together forming one hybrid circuit or module. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the arrangement of components within the hearing aid such that the microphone and the antenna arrangement (also the charging element) forms a hybrid circuit to form a compact size hearing aid device. 
As to Claim 4, Gabathuler in view of Leedom in further view of Martin Kuster teaches the limitations of Claim 3 and wherein the faceplate comprises a faceplate cavity at its lower face for at least partly receiving the module, the faceplate cavity being configured for facing the inner space of the shell, Polinske teaches the faceplate 835 has a groove 836 sized and shaped to receive the loop-shaped portion 833 of the antenna 832. The illustrated loop-shaped portion 833 loops around a volume control 837, a microphone 838, and a battery 839 within a battery door. In the illustrated embodiment, the radio hybrid circuit 831 is mounted on the transmission line 834 over the volume control. In other embodiments, the radio hybrid circuit 831 is mounted over other components, such as, for example, the microphone. [0051] and Figure 8. 
As to Claim 9, Gabathuler in view of Leedom in further view of Martin Kuster teaches the limitations of Claim 1, but does not explicitly teach wherein comprises a terminal extending at the upper face of the faceplate. However, Polinske in related field (Hearing aid) teaches on [0051], Figure 8 teaches antenna 832 is a shim antenna formed from a hard metal such as brass. The antenna 832 includes a loop-shaped portion 833 integrally formed with transmission lines 834. The faceplate 835 has a groove 836 sized and shaped to receive the loop-shaped portion 833 of the antenna 832. The illustrated loop-shaped portion 833 loops around a volume control 837, a microphone 838, and a battery 839 within a battery door. In the illustrated embodiment, the radio hybrid circuit 831 is mounted on the transmission line 834 over the volume control. In other embodiments, the radio hybrid circuit 831 is mounted over other components, such as, for example, the microphone. Thus, Polinske teaches the charging arrangement such as antenna includes transmission lines or terminals that are extending at the face plate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the arrangement of hearing aid components such that the charging element comprises a terminal extending at the upper face of the faceplate to achieve a solution for housing a wireless antenna capable of lower power consumption. See at least Polinske on [0006].
As to Claim 11, Gabathuler in view of Leedom in further view of Martin Kuster teaches the limitations of Claim 10 and but does not explicitly teach wherein plunger is operable to control and/or activate and/or deactivate the hearing aid. However, Polinske in related field (Hearing aid) teaches the packaging preferably prevents the hearing aid 10 from being turned "on" during transport to prevent inadvertent degradation of the battery 24. In one embodiment, as shown in FIG. 4B, the packaging includes a housing 40 having a groove or slot 42 therein which preferably substantially conforms to at least a portion of the shape of the hearing aid 10. The groove 42 is substantially open adjacent the switch or pull cord 62 (the function of the pull cord to be explained below with reference to FIGS. 6B 6H; generally the pull cord is used to turn the hearing aid 10 "on" and "off" by pushing/pulling the cord into/away from the faceplate 60). Thus, the hearing aid 10 is snuggly held by the housing 40 to prevent the pull cord 62 from turning the hearing aid 10 "on", for example, by hitting a side of the housing. In another embodiment as shown in FIG. 4C, a securing member 44, for example, a strap, can be used to immobilize the pull cord 62 relative to the housing 40 to further prevent the cord from turning the hearing aid 10 "on". See at least Leedom col. 8 lines 5-24. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the hearing aid such that a plunger is provided to control the switching of the hearing aid device to prevent inadvertent degradation of the battery.
As to Claim 12, Gabathuler in view of Leedom in further view of Martin Kuster teaches the limitations of Claim 1 , and regarding the following: further comprising a plunger configured to activate the integrated circuit when turned and/or pushed, Gabathuler teaches on [0002] functional elements, such as on-off switches, rotary switches or coils for wireless transmission, to be manipulated from the outside are arranged on the shell of commonly known hearing devices and [0024] teaches electrical components 6 such as push buttons or rotary switches, which have to be accessible from the outside, or coils, which have to be arranged at the outside. See at least Figure 2, # 6.  However, Polinske in related field ( Hearing aid) teaches the packaging preferably prevents the hearing aid 10 from being turned "on" during transport to prevent inadvertent degradation of the battery 24. In one embodiment, as shown in FIG. 4B, the packaging includes a housing 40 having a groove or slot 42 therein which preferably substantially conforms to at least a portion of the shape of the hearing aid 10. The groove 42 is substantially open adjacent the switch or pull cord 62 (the function of the pull cord to be explained below with reference to FIGS. 6B 6H; generally the pull cord is used to turn the hearing aid 10 "on" and "off" by pushing/pulling the cord into/away from the faceplate 60). Thus, the hearing aid 10 is snuggly held by the housing 40 to prevent the pull cord 62 from turning the hearing aid 10 "on", for example, by hitting a side of the housing. In another embodiment as shown in FIG. 4C, a securing member 44, for example, a strap, can be used to immobilize the pull cord 62 relative to the housing 40 to further prevent the cord from turning the hearing aid 10 "on". See at least Leedom col. 8 lines 5-24.It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the hearing aid such that a plunger is provided to control the switching of the hearing aid device to prevent inadvertent degradation of the battery. 

As to Claim 13, Gabathuler in view of Leedom in view of Martin Kuster teaches the limitations of Claim 1, and further comprising a coil, wherein the coil is an antenna for wireless communication. However, Polinske in related field (Hearing aid) teaches Polinske teaches on [0037] FIG. 1A depicts an embodiment of a hearing aid 100 having electronics 101 and an antenna 102 for wireless communication with a device 103 exterior to the hearing aid. [0038] and [0058] teaches FIGS. 15A-C illustrate an embodiment of a flex circuit for a multi-turn antenna. The illustrated embodiment includes an antenna portion 1519 and integrated flexible transmission lines 1520A-B. The length of the antenna portion is such that the antenna can be flexed to form two or more turns 1566, as illustrated in the top view of FIG. B and the side view of FIG. C. Current flows serially through the turns. Some embodiments coil the turns in the same plane, as illustrated in FIG. 15C, and some embodiments form a helix with the coils. The serially-connected turns improve the receive signal from the antenna. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known coiled antenna configuration as taught by Polinske for its intended purpose.
As to Claim 16, Gabathuler in view of Leedom in further view of Martin Kuster teaches the limitations of Claim 1, but does not explicitly teach wherein comprises a terminal extending to the faceplate. However, Polinske in related field (Hearing aid) teaches on [0051], Figure 8 teaches antenna 832 is a shim antenna formed from a hard metal such as brass. The antenna 832 includes a loop-shaped portion 833 integrally formed with transmission lines 834. The faceplate 835 has a groove 836 sized and shaped to receive the loop-shaped portion 833 of the antenna 832. The illustrated loop-shaped portion 833 loops around a volume control 837, a microphone 838, and a battery 839 within a battery door. In the illustrated embodiment, the radio hybrid circuit 831 is mounted on the transmission line 834 over the volume control. In other embodiments, the radio hybrid circuit 831 is mounted over other components, such as, for example, the microphone. Thus, Polinske teaches the charging arrangement such as antenna includes transmission lines or terminals that are extending to the face plate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the arrangement of hearing aid components such that the charging element comprises a terminal extending to the faceplate to achieve a solution for housing a wireless antenna capable of lower power consumption. See at least Polinske on [0006].

As to Claim 24, Gabathuler in view of Leedom in further view of Martin Kuster teaches the limitations of Claim 19, but does not explicitly teach wherein comprises a terminal extending to the faceplate. However, Polinske in related field (Hearing aid) teaches on [0051], Figure 8 teaches antenna 832 is a shim antenna formed from a hard metal such as brass. The antenna 832 includes a loop-shaped portion 833 integrally formed with transmission lines 834. The faceplate 835 has a groove 836 sized and shaped to receive the loop-shaped portion 833 of the antenna 832. The illustrated loop-shaped portion 833 loops around a volume control 837, a microphone 838, and a battery 839 within a battery door. In the illustrated embodiment, the radio hybrid circuit 831 is mounted on the transmission line 834 over the volume control. In other embodiments, the radio hybrid circuit 831 is mounted over other components, such as, for example, the microphone. Thus, Polinske teaches the charging arrangement such as antenna includes transmission lines or terminals that are extending at the face plate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the arrangement of hearing aid components such that the charging element comprises a terminal extending to the faceplate to achieve a solution for housing a wireless antenna capable of lower power consumption. See at least Polinske on [0006].

14.	Claim 18 is rejected under 35 U.S.C. 103 as being patentable over Gabathuler (US 20050157898) in view of Leedom (US7010137), in further view of Martin Kuster (CH 711537 A2), and further, in further view of Johannes, Kuhn (“Contactless Push Detection for Hearing aid Controls”, Siemens AG,08-30-2012, hereinafter “Johannes”. 
As to Claim 18, Gabathuler in view of Leedom and in further view of Martin Kuster teaches the limitations of Claim 1, and further comprising a plunger and a coil, wherein the plunger is configured to extend through a length of the coil and/or an inner cavity of the coil for engaging the integrated circuit, Gabathuler teaches on [0002] functional elements, such as on-off switches, rotary switches or coils for wireless transmission, to be manipulated from the outside are arranged on the shell of commonly known hearing devices and [0024] teaches electrical components 6 such as push buttons or rotary switches, which have to be accessible from the outside, or coils, which have to be arranged at the outside. Gabathuler in view of Leedom and in further view of Martin Kuster does not explicitly teach a plunger and a coil, wherein the plunger is configured to extend through a length of the coil and/or an inner cavity of the coil for engaging the integrated circuit. However, contactless toggle switches with coil are well-known in the art. Johannes Kuhn in related field (Hearing aid) teaches a toggle switch as a control on the housing of a hearing aid where the toggle switch (A) is pushed into a slot in the housing where the slots are wrapped around with air coils and once the toggle switch is pressed the corresponding pressure is being pushed into the slot in the housing. The toggle switch is made of metal so the inductivity of air coils increases once these pressure punches move within the coil. See at least page 2, col. 1 [0003] and col. 2 [0001]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the push button as a control switch with a toggle switch as taught by Johannes for contactless switch used in hearing aids. 
Allowable Subject Matter
1.	Claims 2, 15, 17, 20-23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651